DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed July 25, 2022, with respect to the IDS have been fully considered and are persuasive.  The failure of compliance for the IDS has been withdrawn. 
Applicant’s arguments, see page 7-8, filed July 25, 2022, with respect to the specification and drawing objections have been fully considered and are persuasive.  The specification and drawing objections have been withdrawn. 
Applicant's arguments, see pages 8-10, filed July 25, 2022, in regards to prior art rejections have been fully considered but they are not persuasive. 
In regards to the arguments that the “wherein the controller: stores at least one predetermined calibration posture of the front work implement for calibrating the posture sensors; and carries out the machine control for forcibly operating at least some of plurality of hydraulic actuators only in the direction in which the difference between a detection target value of the posture sensor and a detection value of the posture sensor becomes small such that detection target values of the posture sensors in the calibration posture and the detected results from the posture sensors are equal to each other in a case where a calibration posture controlling mode is selected by the operator” claim limitations are not fully taught by Ikegami in view of Aoki, the examiner respectfully disagrees.  Ikegami discloses of a controller that “stores at least one predetermined calibration posture of the front work implement for calibrating the posture sensors” in at least Para 0087 and 0137-0138, which recites of a reference value being stored and utilized for a calibration process.  
Ikegami discloses of a controller that “carries out the machine control for forcibly operating at least some of plurality of hydraulic actuators only in the direction in which the difference between a detection target value of the posture sensor and a detection value of the posture sensor becomes small such that detection target values of the posture sensors in the calibration posture and the detected results from the posture sensors are equal to each other in a case where a calibration posture controlling mode is selected by the operator” in at least Para 0086, 0062, 0091, and 0137-0138 as the hydraulic actuators move the arms to a desired location that is the reference position.  
Therefore, the claim limitations are fully taught.  A detailed rejection follows below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would not be obvious to one of ordinary skill in the art what a “small” difference between a detection target value and a detection value of a posture sensor would be, therefore the claim is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the difference between a detection target value of the posture sensor and a detection value of the posture sensor becomes small”, and the claim also recites “detection target values of the posture sensors in the calibration posture and the detected results from the posture sensors are equal to each other” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In regards to claims 2-3, the claims are dependent upon rejected claim 1, and are therefore rejected.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (US 20140326039; hereinafter Ikegami; already of record) in view of Aoki et al. (US 20140330490; hereinafter Aoki; already of record).
In regards to claim 1, Ikegami discloses of a construction machine (Abstract, Fig 1) comprising:
a multi-joint front work implement that is made up of a plurality of driven members that are joined together (Fig 1 Parts 4a, 4b, 4c, Para 0041);
a plurality of hydraulic actuators that actuate the corresponding plurality of driven members, each based on an operation signal (Fig 1 Parts 4d, 4e, 4f, Para 0041, 0046);
an operation device that outputs the operation signal to one of the hydraulic actuators, the one hydraulic actuator being desired by an operator, among the plurality of hydraulic actuators (Para 0041, 0046, 0054);
a plurality of posture sensors that detect posture information about postures of the plurality of the driven members (Para 0050, 0058, 0060); and
a controller that carries out machine control for forcibly operating at least some of plurality of hydraulic actuators such that the front work implement operates, based on detected results from the posture sensors and predetermined conditions (Para 0054, 0060, 0063), 
wherein the controller:
stores at least one predetermined calibration posture of the front work implement for calibrating the posture sensors (Para 0087-0089); 
carries out the machine control for forcibly operating at least some of plurality of hydraulic actuators only in the direction in which the difference between a detection target value of the posture sensor and a detection value of the posture sensor becomes small such that detection target values of the posture sensors in the calibration posture and the detected results from the posture sensors are equal to each other in a case where a calibration posture controlling mode is selected by the operator (Para 0086, 0062, 0091, 0137-0138, Figs 14-3 – 14-8).
However, Ikegami does not specifically disclose of the controller carries out the machine control to inactivate the forcibly operated hydraulic actuators in a case where the detection target value of the posture sensor and the detection value of the posture sensor become equal to each other.  

Aoki, in the same field of endeavor, teaches of the controller carries out the machine control to inactivate the forcibly operated hydraulic actuators in a case where the detection target value of the posture sensor and the detection value of the posture sensor become equal to each other (Para 0041-0043, 0045-0047).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine, as taught by Ikegami, to include a calibration posture controlling section that carries out the machine control to inactivate the hydraulic actuators if detection target values of the posture sensors in the calibration posture and the detected results from the posture sensors are equal to each other, as taught by Aoki, in order to prevent the implement from oscillating (Aoki Para 0041).  
In regards to claim 2, Ikegami in view of Aoki teaches of the construction machine according to claim 1, wherein the controller:
stores a plurality of predetermined calibration postures (Ikegami Para 0087-0089, 0134, 0006, 0081, 0091, 0100, 0131, 0105, Figs 14-1 – 14-10); and
selectively sets one of the plurality of the calibration postures stored in the calibration posture storing section (Ikegami Para 0087-0089, 0134, 0006, 0081, 0091, 0100, 0131, 0105, Figs 14-1 – 14-10).
In regards to claim 3, Ikegami in view of Aoki teaches of the construction machine according to claim 1, wherein the plurality of the posture sensors are at least any one type of an angle sensor disposed on a joint of the driven members, a stroke sensor disposed on the hydraulic actuators, and a tilt sensor disposed on the driven members of the front work implement (Ikegami Para 0050, 0058, 0060).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663